El Juez Asociado SR. Figueras
emitió la opinión del tribunal.
Ante la Corte de Distrito del Distrito Judicial de Guaya-ma siguió la Ponce & Guayama Railroad Co. un procedimiento contra Elvira Porrata Doria sobre expropiación forzosa de de cierta parcela de terreno y el' jurado insaculado para fijar el importe de la indemnización debida por dichas parcelas á la parte demandada, pronunció su veredicto el .día 31 de octubre de 1906, comunicándolo el presidente de dicho jurado al se-cretario de la Corte de Distrito de Guayama, en la misma fecha en que fuera dictado, previniéndole v que las partes ha-bían sido citadas para que concurrieran á oir su pronuncia-miento. El día 9 de noviembre siguiente, la Corte de Distrito de Guayama dictó sentencia definitiva en el caso, adjudicando á la corporación demandante el título de los’ terrenos, cuya ex-propiación solicitaba y dentro de los quince días siguientes á haberse dictado la sentencia, ó sea el 22 del mismo' noviem-bre, el abogado de la compañía demandante Sr. Tous Soto hizo la consignación ante la misma corte de quinientos dollars, importe de la indemnización fijada por el jurado, haciéndose *166dicha consignación de acnerdo con las prescripciones de la Ley de Expropiación Forzosa, presentando también en ese mismo día en la secretaría del tribunal una notificación, esta-bleciendo apelación ctel -veredicto del jurado, y una moción pidiendo á la corte señalara día para la vista de la apelación. La corte señaló el día Io. de diciembre de 1906 para discutir la moción del demandante estableciendo apelación contra el vere-dicto pronunciado por el jurado en el caso mencionado y ha-biendo comparecido las partes por medio de sus respectivos abogados, la corte, después de oir la moción y las alegaciones de las mismas, resolvió que no era admisible la apelación por haberse interpuesto fuera, de término y por no haber expuesto tampoco los hechos que se sometían á la consideración del tribunal, denegando, por tanto, la apelación con las costas al promovente.
El abogado Sr. Tons Soto, en representación de la Ponce & Guayama Railroad Co., presentó escrito á este tribunal en 13 de diciembre último, solicitando un auto de mandamus contra el juez de la corte de Distrito- del Distrito Judicial de Guayama para que se le ordene proceda á señalar día y hora para la vista de la apelación referida, ó en otro caso, para que comparezca ante este tribunal y exponga las razones que le asistan para no verificarlo; expedida una orden al juez de la corte de distrito para que expresara las causas por las cuales no debiera dictarse el auto de mandamus solicitado, compare-ció el Honorable Attorney General en su representación, y después de exponer brevemente los hechos del caso en su con-testación, alegó que la resolución dictada por el demandado con fecha Io. de diciembre de 1906, desestimando la apelación interpuesta por la compañía contra el veredicto del jurado, es una resolución final y definitiva, de la cual podía apelarse para ante la Corte Suprema de Puerto Rico.
Ahora bien, si el recurso de apelación contra el veredic-to pronunciado por el jurado se hubiera establecido dentro, del término que la ley señala y el Juez de la Corte de Guayama *167se hubiera negado á conocer y resolver el recurso, es indudable que el auto de mandamus sería procedente, porque entonces el juez de la Corte de Distrito de Guayama, no .podía negarse á realizar esos autos, á cuyo cumplimiento estaba obligado por ministerio de la ley. Sección 18 de la de Expropiación For-zosa, aprobada en 12 de marzo de 1903, en relación con la sección Ia. de la ley, estableciendo el auto de mandamus apro-bada en el mismo día, mes y año citados.
Pero es el casó que la apelación se estableció, fuera de tiempo y aunque se alega que la notificación no se hizo en debida forma, es lo cierto que se citó á la corporación peticio-naria para oir el pronunciamiento del veredicto y esta es una notificación constructiva que surte todos los efectos legales.
Además, el abogado de la parte demandante en 22 de no-viembre de 1906 presentó moción ante la corte de Guayama, consignando quinientos dollars, importe de la indemnización fijada por el jurado.
Este acto revela que conocía el veredicto, y debe presu-mirse así, porque las partes, como se ha dicho antes, fueron citadas para oir su pronunciamiento y esta es la noticia bas-tante que la ley requiere para conocerlo y derivar inmediata-mente de ese conocimiento los recursos ordinarios que creyera procedentes en ley.
Habiéndose presentado, por tanto, la apelación contra el veredicto fuera de término, no podemos disponer que la corte de Guayama señale día y hora para la vista de la apelación como se pretende, porque ya en estas condiciones no está obli-gado por ministerio de la ley á practicar esos actos.
En mérito de las razones expuestas, debemos declarar que no puede expedirse el auto de mandamus que se interesa, con imposición de las costas á la parte promovente.

Denegado.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández,-MacLeary y Wolf.